Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 1 of 25           PageID #: 154




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII


  BROCK TYLER BANNISTER,                        CIVIL NO. 20-00305 JAO-RT

                Plaintiff,                      ORDER DENYING PLAINTIFF’S
                                                MOTION FOR PRELIMINARY
         vs.                                    INJUNCTION

  DAVID IGE, et al.,

                Defendants.



       ORDER DENYING PLAINTIFF’S MOTION FOR PRELIMINARY
                          INJUNCTION

        Pro se Plaintiff Brock Tyler Bannister (“Plaintiff”), a South Carolina

  resident, challenges Defendant Governor David Ige’s (“Defendant Ige”)

  Emergency Proclamations regarding COVID-19 as unconstitutional under the

  Fourteenth Amendment to the Constitution. Plaintiff requests injunctive relief in

  the form of an exemption from the 14-day quarantine for himself, his wife, and his

  two minor children. For the following reasons, the Court DENIES Plaintiff’s

  Motion for Preliminary Injunction.1




  1
    Because the Motion will be moot if not addressed before the conclusion of
  Plaintiff’s quarantine, the Court handles it on an expedited basis. A request of this
  nature would ordinarily be presented as a motion for temporary restraining order.
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 2 of 25           PageID #: 155




                                   BACKGROUND

        Like many states across the nation and countries around the world, Hawai‘i

  has issued a series of Emergency Proclamations “to limit the spread of COVID–19,

  a novel severe acute respiratory illness” with “no known cure, no effective

  treatment, and no vaccine.” S. Bay United Pentecostal Church v. Newsom, 140 S.

  Ct. 1613, 1613 (2020) (mem.) (Roberts, C.J., concurring). Further complicating

  efforts to contain COVID-19 is the fact that individuals who are “infected but

  asymptomatic . . . may unwittingly infect others.” Id.

        The United States leads the world in COVID-19 cases and deaths by a large

  margin, with 3,935,211 cases and 142,595 deaths, see https://coronavirus.jhu.edu/

  map.html (last visited July 22, 2020), and nearly all states are experiencing

  increases. See https://www.npr.org/sections/health-shots/2020/03/16/816707182/

  map-tracking-the-spread-of-the-coronavirus-in-the-u-s (last visited July 22, 2020).

  I.    Factual History

        A.     Bannister Family

        Plaintiff and his family arrived in Honolulu on July 9, 2020 and are subject

 to the State’s 14-day quarantine through July 23, 2020.2 Compl. at 2. Plaintiff is

 vacationing at a rental home in Laie for 36 days, or until August 13, 2020, at a cost


  2
    At the July 17, 2020 Status Conference, defense counsel explained that the 14-
  day count starts the day after arrival.

                                            2
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 3 of 25           PageID #: 156




 of $10,508.68. Id. He complains that the quarantine—of which he was aware

 before traveling here—will cause him to lose 40% of his vacation time in Hawai‘i.

 Id. According to Plaintiff, “[t]ime is a finite resource, and each minute that [he] and

 [his] family spend under a mandatory quarantine, which [he] believe[s] the law

 demonstrates to be unlawful, steals from [them] precious moments that [they] will

 never gain back and no amount of money can purchase.” Id. at 6.

        B.     Emergency Proclamations

        As COVID-19 appeared in Hawai‘i, Defendant Ige issued an Emergency

  Proclamation on March 4, 2020, authorizing the expenditure of State monies, and

  suspending specified Hawai‘i statutes. See https://governor.hawaii.gov/wp-

  content/uploads/2020/03/2003020-GOV-Emergency-Proclamation_COVID-19.pdf

  (last visited July 22, 2020).

        On March 21, 2020, Defendant Ige issued a Second Supplementary

  Proclamation that imposed a 14-day quarantine, effective March 26, 2020,

  applying to all persons entering Hawai‘i, both residents and non-residents alike,

  with a few exceptions related to emergency and critical infrastructure functions.

  See https://governor.hawaii.gov/wp-content/uploads/2020/03/2003152-

  ATG_Second-Supplementary-Proclamation-for-COVID-19-signed.pdf (last visited

  July 22, 2020). Defendant Ige’s Eighth Supplementary Proclamation, issued on

  May 18, 2020, excepted from the quarantine individuals entering Hawai‘i “by


                                            3
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 4 of 25           PageID #: 157




  recreational boats which have been at sea for at least 14 consecutive days before

  entering State waters and have no persons on board that are ill or are exhibiting

  symptoms of COVID-19.” https://governor.hawaii.gov/wp-content/uploads/

  2020/05/2005088-ATG_Eighth-Supplementary-Proclamation-for-COVID-19-

  distribution-signed.pdf (last visited July 22, 2020).

        In his Ninth Supplementary Proclamation issued on June 10, 2020,

  Defendant Ige extended the interstate quarantine until July 31, 2020. See

  https://governor.hawaii.gov/wp-content/uploads/2020/06/2006097A-ATG_Ninth-

  Supplementary-Proclamation-COVID-19-distribution-signed.pdf (last visited July

  22, 2020).

        On June 25, 2020, Defendant Ige announced the August 1, 2020

  implementation of the trans-Pacific pre-testing program, which allows travelers to

  avoid quarantine by supplying a negative COVID-19 test obtained within 72 hours

  of arrival in Hawai‘i. ECF No. 25-6 (Decl. of Bruce S. Anderson, Ph.D) ¶ 8.

  Those with temperatures exceeding 100.4 or exhibiting other signs of infection will

  undergo secondary screening and be offered a COVID-19 test. Id. Due to

  uncontrolled outbreaks in the continental United States, an increase in Hawaii’s

  cases, interruption to testing supplies, and an anticipated uptick in cases when

  schools reopen in August, Defendant Ige delayed the program until September 1,

  2020. See https://governor.hawaii.gov/newsroom/latest-news/office-of-the-


                                             4
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 5 of 25             PageID #: 158




  governor-news-release-governor-ige-announces-pre-trav/ (last visited July 22,

  2020). He correspondingly extended the quarantine until September 1, 2020 in a

  Tenth Supplementary Proclamation issued on July 17, 2020. See https://governor.

  hawaii.gov/wp-content/uploads/2020/07/2007090-ATG_Tenth-Supplementary-

  Proclamation-for-COVID-19-distribution-signed.pdf (last visited July 22, 2020).

  II.   Procedural History

        Plaintiff commenced this action on July 10, 2020, suing Defendant Ige and

  the State (collectively, “Defendants”), alleging that Defendant Ige’s

  Emergency Proclamations violate his and his family’s due process, equal

  protection, and liberty rights under the Fourteenth Amendment. Compl. at 3–5.

  Plaintiff requests an injunction preventing the enforcement of the quarantine for

  himself and his family, as well as $300.25 in damages for each day they are subject

  to quarantine and $25,000.00 in punitive damages. Id. at 6.

        Plaintiff filed the present Motion on July 13, 2020. ECF No. 6.

                                  LEGAL STANDARD

        To obtain preliminary injunctive relief, a plaintiff must establish: (1) a

  likelihood of success on the merits; (2) a likelihood of irreparable harm in the

  absence of preliminary relief; (3) the balance of equities tips in favor of the

  plaintiff; and (4) an injunction is in the public interest. See Winter v. Nat. Res. Def.

  Council, Inc., 555 U.S. 7, 20 (2008) (citations omitted). Where, as here, the


                                             5
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 6 of 25              PageID #: 159




  government is a party, the last two factors merge. See Drakes Bay Oyster Co. v.

  Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014).

        The Ninth Circuit also employs a “sliding scale” approach to preliminary

  injunctions, under which “the elements of the preliminary injunction test are

  balanced, so that a stronger showing of one element may offset a weaker showing

  of another.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir.

  2011). The issuance of a preliminary injunction may be appropriate when there are

  “‘serious questions going to the merits’ and a balance of hardships that tips sharply

  towards the plaintiff . . . so long as the plaintiff also shows that there is a likelihood

  of irreparable injury and that the injunction is in the public interest.” Id. at 1135.

        Injunctive relief is “an extraordinary remedy that may only be awarded upon

  a clear showing that the plaintiff is entitled to such relief”; it is “never awarded as

  of right.” Winter, 555 U.S. at 22, 24 (citations omitted). “[C]ourts ‘must balance

  the competing claims of injury and must consider the effect on each party of the

  granting or withholding of the requested relief,’” and should be particularly

  mindful, in exercising their sound discretion, of the “public consequences in

  employing the extraordinary remedy of injunction.” Id. at 24 (citations omitted).

        Moreover, mandatory injunctions ordering affirmative action by a defendant,

  which is what Plaintiff requests here, go “well beyond simply maintaining the

  status quo . . . [and are] particularly disfavored.” Marlyn Nutraceuticals, Inc. v.


                                              6
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 7 of 25           PageID #: 160




  Mucos Pharma GmbH & Co., 571 F.3d 873, 879 (9th Cir. 2009) (quoting

  Anderson v. United States, 612 F.2d 1112, 1114 (9th Cir. 1979), as amended

  (1980)). Mandatory injunctions are “subject to heightened scrutiny and should not

  be issued unless the facts and law clearly favor the moving party,” Dahl v. HEM

  Pharm. Corp., 7 F.3d 1399, 1403 (9th Cir. 1993) (citation omitted), or “extreme or

  very serious damage will result.” Park Vill. Apartment Tenants Ass’n v. Mortimer

  Howard Tr., 636 F.3d 1150, 1160 (9th Cir. 2011) (citation omitted). They “are not

  issued in doubtful cases.” Id. (citation omitted). “The court’s finding of a strong

  likelihood that plaintiffs would succeed on the merits of their claims also evidences

  a conclusion that the law and facts clearly favor plaintiffs, meeting the requirement

  for issuance of a mandatory preliminary injunction.” Katie A., ex rel. Ludin v. Los

  Angeles County, 481 F.3d 1150, 1157 (9th Cir. 2007) (citation omitted).

                                     DISCUSSION

        Plaintiff requests an injunction exempting him and his family3 from the 14-

  day quarantine. ECF No. 6 at 1. The Court notes that it recently addressed similar


  3
    Plaintiff’s wife and children are not parties to the action. Thus, any relief could
  only be awarded to Plaintiff. Moreover, even if Plaintiff named his family as
  parties, he could not act on their behalf, because he is not an attorney. See Compl.
  at 2 (“I am not a lawyer[.]”). “[A] non-lawyer ‘has no authority to appear as an
  attorney for others than himself.’” Johns v. County of San Diego, 114 F.3d 874,
  877 (9th Cir. 1997) (citation omitted). This extends to parents and their minor
  children. See id. (holding that “a parent or guardian cannot bring an action on
  behalf of a minor child without retaining a lawyer”).

                                            7
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 8 of 25           PageID #: 161




  challenges to the Emergency Proclamations in Carmichael v. Ige, Civil No. 20-

  00273 JAO-WRP, 2020 WL 3630738 (D. Haw. July 2, 2020). Because Plaintiff

  does not present any persuasive arguments or authority requiring the Court to

  depart from the Carmichael order, much of the analysis herein mirrors Carmichael.

  I.    Plaintiff is Not Entitled to Injunctive Relief

        A.     Strong Likelihood of Success on the Merits/Serious Questions Going
               to the Merits

        Defendants argue that Plaintiff has not established a likelihood of success on

  the merits because his claims are barred by the Eleventh Amendment and fail

  under Jacobson v. Massachusetts, 197 U.S. 11 (1905), and the Equal Protection

  Clause.

               1.    Eleventh Amendment Immunity

        To the extent Plaintiff seeks damages from Defendants, his claims are barred

  by the Eleventh Amendment. “The Eleventh Amendment shields unconsenting

  states from suits in federal court,” K.W. ex rel. D.W. v. Armstrong, 789 F.3d 962,

  974 (9th Cir. 2015) (citing Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 54

  (1996)), and bars individuals from bringing lawsuits against a state or an

  instrumentality of a state for monetary damages or other retrospective relief. See

  Ariz. Students’ Ass’n v. Ariz. Bd. of Regents, 824 F.3d 858, 865 (9th Cir. 2016).

  Furthermore, it “applies regardless of the nature of relief sought and extends to

  state instrumentalities and agencies.” Krainski v. Nevada ex rel. Bd. of Regents of
                                            8
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 9 of 25             PageID #: 162




  Nev. Sys. of Higher Educ., 616 F.3d 963, 967 (9th Cir. 2010) (citing Papasan v.

  Allain, 478 U.S. 265, 276 (1986)). Suits against state officials in their official

  capacities are likewise barred because they constitute suits against the state itself.

  See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

        Eleventh Amendment immunity is not absolute, however. Congress may

  abrogate a state’s immunity, or a state may waive immunity. See Clark v.

  California, 123 F.3d 1267, 1269 (9th Cir. 1997). And under the Ex parte Young

  exception, “private individuals may sue state officials in federal court for

  prospective relief from ongoing violations of federal law, as opposed to money

  damages, without running afoul of the doctrine of sovereign immunity.” Koala v.

  Khosla, 931 F.3d 887, 895 (9th Cir. 2019) (citing Va. Office for Prot. & Advocacy

  v. Stewart, 563 U.S. 247, 254–55 (2011)). Ex parte Young is based on the

  proposition “that when a federal court commands a state official to do nothing

  more than refrain from violating federal law, he is not the State for sovereign-

  immunity purposes.” Va. Office for Prot. & Advocacy, 563 U.S. at 255 (citation

  omitted). It does not apply “when ‘the state is the real substantial party in

  interest.’” Id. (citation omitted). Thus, while the Eleventh Amendment bars

  Plaintiff from seeking prospective injunctive relief against the State, he may pursue

  his claims against Defendant Ige for prospective injunctive relief from ongoing

  violations of his Fourteenth Amendment rights.


                                             9
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 10 of 25             PageID #: 163




               2.     Fourteenth Amendment Violations

        As in Carmichael, Chief Justice Roberts’ concurrence in South Bay United

  Pentecostal Church v. Newsom informs the Court’s analysis. 140 S. Ct. 1613

  (Roberts, C.J., concurring). Chief Justice Roberts recognized that the

  “Constitution principally entrusts ‘[t]he safety and the health of the people’ to the

  politically accountable officials of the States ‘to guard and protect.’” Id. (quoting

  Jacobson, 197 U.S. at 38) (alteration in original). The latitude of officials “must

  be especially broad” when acting “in areas fraught with medical and scientific

  uncertainties.” Id. (quoting Marshall v. United States, 414 U.S. 417, 427 (1974)).

  If officials do not exceed these broad limits, “they should not be subject to second-

  guessing by an ‘unelected federal judiciary,’ which lacks the background,

  competence, and expertise to assess public health and is not accountable to the

  people.” Id. at 1613–14 (quoting Garcia v. San Antonio Metro. Transit Auth. 469

  U.S. 528, 545 (1985)). This is particularly true when “a party seeks emergency

  relief in an interlocutory posture, while local officials are actively shaping their

  response to changing facts on the ground.” Id. at 1614. In such circumstances,

  “[t]he notion that it is ‘indisputably clear’ that the Government’s limitations are

  unconstitutional seems quite improbable.” Id.

        Courts presented with emergency challenges to governor-issued orders

  temporarily restricting activities to curb the spread of COVID-19 have consistently


                                            10
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 11 of 25           PageID #: 164




  applied Jacobson to evaluate those challenges. See Carmichael, 2020 WL

  3630738, at *5 (collecting cases). According to Jacobson, the liberties secured by

  the Constitution do “not import an absolute right in each person to be, at all times

  and in all circumstances, wholly freed from restraint. There are manifold restraints

  to which every person is necessarily subject for the common good.” Jacobson, 197

  U.S. at 26. It is a “fundamental principle that persons and property are subjected to

  all kinds of restraints and burdens in order to secure the general comfort, health,

  and prosperity of the state.” Id. (citation and internal quotations marks omitted).

  When an epidemic of disease threatens the safety of a community’s members, it

  “has the right to protect itself.” Id. at 27. And commensurate with that right is a

  state’s authority “to enact quarantine laws and health laws of every description.”

  Id. at 25 (internal quotations marks omitted).

        Defendant Ige’s Emergency Proclamations—purporting to protect public

  health during the COVID-19 pandemic—are not susceptible to Plaintiff’s

  constitutional challenges unless they have “no real or substantial relation to” the

  crisis or are “beyond all question, a plain, palpable invasion of rights secured by

  the fundamental law.”4 Jacobson, 197 U.S. at 31 (citations omitted). Indeed,

  “Jacobson instructs that all constitutional rights may be reasonably restricted to


  4
    Plaintiff argues that Jacobson requires the satisfaction of additional factors:
  (1) reasonableness; (2) not affecting people of other states; and (3) legislative
  enactment. ECF No. 6 at 2. The Jacobson test does not include these factors.
                                            11
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 12 of 25         PageID #: 165




  combat a public health emergency.” In re Abbott, 954 F.3d 772, 786 (5th Cir.

  2020). And “the judiciary may not ‘second-guess the state’s policy choices in

  crafting emergency public health measures.’” In re Rutledge, 956 F.3d 1018, 1029

  (8th Cir. 2020) (quoting Abbott, 954 F.3d at 784).

                     a.    Real or Substantial Relation to Public Health

        The Court already determined in Carmichael that Defendant Ige

  successfully demonstrated “that his Emergency Proclamations have a real or

  substantial relation to the public health crisis caused by the COVID-19 pandemic.”

  Carmichael, 2020 WL 3630738, at *6 (discussing the Declarations of Dr. Sarah

  Park, Hawaii’s State Epidemiologist and Dr. Steven Hankins, Lead Coordinator for

  Emergency Support Function-8 with the Hawai‘i Emergency Management

  Agency); see also ECF No. 25-3 (Park Decl.) ¶¶ 9, 16–17, 19–20, 28, 30; ECF No.

  25-4 (Hankins Decl.) ¶¶ 7, 10–11. The jump in COVID-19 cases and deaths in

  Hawai‘i since the issuance of the Carmichael order lends further support to the

  quarantine.5 And the alarming resurgence of cases on the mainland, both before,

  see ECF No. 25-3 ¶¶ 22, 29, 40, and after the Court issued Carmichael only

  buttresses Defendant Ige’s position here.



  5
    Compare https://health.hawaii.gov/coronavirusdisease2019/ (last visited July 22,
  2020) (1,418 cases and 24 deaths), with Carmichael, 2020 WL 3630738, at *1 (946
  cases and 18 deaths as of July 2, 2020) (citation omitted)).

                                          12
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 13 of 25            PageID #: 166




        Plaintiff has not attempted to refute Defendant Ige’s proffered bases for the

  Emergency Proclamations, all of which have a real or substantial relation to public

  health. It is not the Court’s role to “usurp the functions of another branch of

  government,” Jacobson, 197 U.S. at 28, by second-guessing the State’s bases for

  formulating and extending public health and safety measures. Rather, it is “the

  duty of the constituted authorities primarily to keep in view the welfare, comfort,

  and safety of the many, and not permit the interests of the many to be subordinated

  to the wishes or convenience of the few.” Id. at 29.

                     b.     Plain, Palpable Invasion of Rights Secured by the
                            Constitution

        The Court now considers the second Jacobson inquiry: whether the

  Emergency Proclamations are “beyond question, in palpable conflict with the

  Constitution.”6 Jacobson, 197 U.S. at 31 (emphasis added). And more precisely,

  whether they cause a “plain, palpable invasion” of Plaintiff’s Fourteenth

  Amendment rights. Id. The Court concludes they do not, whether under

  traditional levels of scrutiny or Jacobson’s highly deferential standard.




  6
    “Although courts have not yet defined the precise contours of this standard, it
  plainly puts a thumb on the scale in favor of upholding state and local officials’
  emergency public health responses.” Prof’l Beauty Fed’n of Cal. v. Newsom, No.
  2:20-cv-04275-RGK-AS, 2020 WL 3056126, at *7 (C.D. Cal. June 8, 2020)
  (citation omitted).
                                           13
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 14 of 25             PageID #: 167




                             i.    Due Process

        Plaintiff alleges that the quarantine violates his liberty right to free

  movement without due process because he is forced to quarantine without

  scientific proof that he has contracted or been exposed to COVID-19. Compl. at 3.

  Plaintiff is unlikely to succeed on the merits and fails to raise serious questions

  going to the merits.

        The substantive component of the Due Process Clause of the Fourteenth

  Amendment “protects certain individual liberties from state interference.”

  Franceschi v. Yee, 887 F.3d 927, 937 (9th Cir. 2018) (alteration in original)

  (citations omitted). “[O]nly those aspects of liberty that we as a society

  traditionally have protected as fundamental are included within the substantive

  protection of the Due Process Clause.” Id. (citation omitted). Therefore,

  substantive due process is “largely confined to protecting fundamental liberty

  interests, such as marriage, procreation, contraception, family relationships, child

  rearing, education and a person’s bodily integrity, which are ‘deeply rooted in this

  Nation’s history and tradition.’” Id. (citations omitted); see also Engquist v. Or.

  Dep’t of Agric., 478 F.3d 985, 996 (9th Cir. 2007) (“A threshold requirement to a

  substantive or procedural due process claim is the plaintiff’s showing of a liberty

  or property interest protected by the Constitution.” (citation omitted)).




                                            14
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 15 of 25            PageID #: 168




        Plaintiff cannot show that a lack of opportunity to prove that he is not

  infected with COVID-19 violates his due process rights. Plaintiff appears to

  contend that Defendant Ige’s actions amount to a constitutional violation under

  Jacobson because he imposed the quarantine, a complete restraint, in lieu of other

  “partial restraints” like face masks and social distancing. ECF No. 6 at 2–3. But

  the Emergency Proclamations have mandated social distancing and the use of face

  masks. And even if they did not, the use of masks and social distancing—which

  are not restraints—address different concerns than the quarantine. Mask use and

  social distancing are employed to minimize the spread of COVID-19 within the

  community as businesses and activities resume, while the quarantine seeks to limit

  the importation and spread of COVID-19. As here, a temporary quarantine can be

  instituted in certain areas when evidence shows that unlimited travel there would

  directly and materially interfere with the safety and welfare of that area. See Zemel

  v. Rusk, 381 U.S. 1, 15–16 (1965).

        Even applying strict scrutiny,7 the quarantine is “narrowly tailored to

  promote a compelling governmental interest.” Nunez ex rel. Nunez v. City of San

  Diego, 114 F.3d 935, 946 (9th Cir. 1997) (citing Plyler v. Doe, 457 U.S. 202, 217

  (1982)); see Soto-Lopez, 476 U.S. at 904 & n.4 (citations omitted). Defendant Ige


  7
    The Court is skeptical that strict scrutiny applies because Plaintiff has not
  identified a legitimate fundamental interest.

                                            15
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 16 of 25                PageID #: 169




  imposed the quarantine to prevent the importation and spread of COVID-19 and to

  avoid overwhelming the health care system, which are compelling state interests.

  And the quarantine is narrowly tailored because asymptomatic individuals can

  spread the disease, COVID-19 has an estimated 14-day incubation period, and

  despite Plaintiff’s belief to the contrary,8 it is unclear that there are less restrictive

  means to achieve Defendant Ige’s stated interests.

         Although Defendant Ige has delayed the trans-Pacific pre-testing program

  until September 1, 2020, once executed, it will allow travelers to waive the



  8
    Plaintiff argues that the 14-day quarantine is not the least restrictive means
  because: (1) per the Centers for Disease Control (“CDC”), 14 days is the
  maximum incubation period for COVID-19, with 97.5% of individuals developing
  symptoms within 11.5 days and a median time of four to five days from exposure
  to symptom onset; and (2) individuals subject to federal public health orders have
  the right to have quarantine reassessed after 72 hours. Compl. at 4. Plaintiff
  additionally contends that Defendants cannot prove that an increase in cases is
  attributable to a spread in the disease as opposed to an increase in testing. ECF
  No. 26 at 2. Plaintiff has not suggested that he has expertise in the medical or
  infectious disease fields, and has not offered an expert opinion on the quarantine’s
  necessity, so the Court rejects his personal opinions about whether COVID-19 is in
  fact spreading or what constitutes the least restrictive means for Defendant Ige to
  minimize the spread of COVID-19. Defendant Ige imposed the 14-day period
  (versus a five-day or 11.5-day quarantine) at the recommendation of Hawaii’s
  State Epidemiologist. ECF No. 25-3 ¶ 20 (selecting 14 days because it is the
  maximum incubation period and an individual not showing symptoms at the end
  of the period would be extremely unlikely to remain infectious). And testing all
  arriving travelers upon arrival or at some point thereafter is simply unfeasible at
  this time “due to unstable test and personal protective equipment supplies and
  insufficient laboratory capacity, both public and private laboratories combined.”
  Id. ¶ 25.

                                              16
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 17 of 25             PageID #: 170




  quarantine requirement if they obtain a negative COVID-19 test within 72 hours of

  arrival and provide proof upon landing.9 ECF No. 25-6 ¶ 8. Any traveler

  exhibiting signs of infection will undergo secondary screening and be offered a

  COVID-19 test at the airport. Id. Accordingly, based on the record presently

  before it, the Court finds that the quarantine survives strict scrutiny and Plaintiff

  cannot at this time establish a likelihood of success or raise a serious question

  going to the merits of his due process claim.

                             ii.    Equal Protection

        Plaintiff alleges that the quarantine violates his equal protection rights

  because travelers who have been at sea for 14 days are exempt, as are travelers

  arriving from August 1, 2020 who can provide negative COVID-19 test results.10

  ECF No. 6 at 3; Compl. at 5. For the first time in his Reply, Plaintiff challenges

  the exemption granted to students attending college. ECF No. 26 at 4. The Court

  declines to consider this argument because it is not presented in the Complaint.11


  9
    The future implementation of the trans-Pacific pre-testing program does not
  undercut the reasonableness of the restrictions currently in place. What will be
  feasible in September is not viable now because certain benchmarks have yet to be
  met. ECF No. 25-3 ¶ 28. As seen in the short time since the Court decided
  Carmichael, circumstances can change dramatically, requiring adjustments.
  10
     As discussed, Defendant Ige has delayed the trans-Pacific pre-testing program
  until September 1, 2020.
  11
    The Court recognizes that the exemption arose after Plaintiff filed his
  Complaint, but he cannot amend his claims through a Reply brief.
                                            17
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 18 of 25              PageID #: 171




         “The Equal Protection Clause of the Fourteenth Amendment commands that

  no State shall ‘deny to any person within its jurisdiction the equal protection of the

  laws,’ which is essentially a direction that all persons similarly situated should be

  treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985)

  (quoting Plyler, 457 U.S. at 216). The Supreme Court has “repeatedly held that ‘a

  classification neither involving fundamental rights nor proceeding along suspect

  lines . . . cannot run afoul of the Equal Protection Clause if there is a rational

  relationship between disparity of treatment and some legitimate governmental

  purpose.’” Cent. State Univ. v. Am. Ass’n of Univ. Professors, 526 U.S. 124, 127–

  28 (1999) (alteration in original) (citations omitted); Nat’l Ass’n for the

  Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049

  (9th Cir. 2000).

        Plaintiff’s allegations do not implicate any fundamental rights or suspect

  classifications and there is a rational relationship between Defendant Ige’s

  classifications and the legitimate purpose of protecting the health of Hawaii’s

  residents and visitors. Unlike travelers arriving by plane, individuals arriving by

  recreational boat after 14 or more days at sea have effectively completed a

  quarantine.12


  12
     Plaintiff mistakenly views the mode of transportation as the distinguishing
  factor, see ECF No. 26 at 4, when it is the 14-plus days of isolation that excepts
                                                                         (continued . . .)
                                             18
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 19 of 25           PageID #: 172




        Regarding the trans-Pacific pre-testing program, legitimate reasons exist for

  establishing a future implementation date. It is part of a multilayered risk

  mitigation strategy, designed to limit the COVID-19 risk to a level that is

  manageable for Hawaii’s healthcare infrastructure. ECF No. 25-6 ¶ 7. Plaintiff’s

  expectation that the program is long overdue—or at a minimum should be

  selectively available to him before other travelers—does not make the quarantine

  unconstitutional.

        Plaintiff questions Defendant Ige’s motivations for continuing to “oppress”

  travelers through quarantine because Dr. Bruce Anderson, Director for the Hawai‘i

  Department of Health, confirmed in a June 25, 2020 declaration that the State has

  been prepared to manage the risk posed by reopening to travelers. ECF No. 26 at

  5. But Dr. Anderson did not confirm that the State was already prepared; rather, he

  said the State had been working tirelessly to reopen safely and to develop a

  multilayered mitigation strategy. ECF No. 25-6 ¶¶ 6–7. He represented that the

  State was still finetuning the trans-Pacific pre-testing program which—when



  (. . . continued)
  recreational boaters arriving in Hawai‘i from the quarantine. Interestingly,
  Plaintiff presents a hypothetical under which travelers by recreational boat would
  be infectious for longer than 14 days if an individual infects another individual on
  day 10 of the journey. Compl. at 5. Yet for his family’s purposes, he suggests that
  the number of days from exposure to symptom onset would be far fewer than that
  mandated by the quarantine, see id. at 4, notwithstanding their exposure to
  countless people during their travel to Hawai‘i.
                                           19
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 20 of 25             PageID #: 173




  coupled with the other layers of the risk mitigation strategy such as robust contract

  tracing, thermal scanning, and health questionnaires—could sufficiently mitigate

  the risk. Id. ¶¶ 7, 10. Notably, the declaration is from approximately one month

  ago and circumstances have since changed. Any suggestion that Defendant Ige is

  currently acting contrary to Dr. Anderson’s representations from last month is

  unsupported. For these reasons, Plaintiff cannot establish a likelihood of success

  on the merits of his equal protection claim nor has he raised serious questions

  going to the merits.

            In sum, Plaintiff fails to show a likelihood that he would succeed on the

  merits of his claims, let alone a strong likelihood of success, as is required for a

  mandatory injunction. Plaintiff similarly fails to raise serious questions going to

  the merits of any of his claims. Consequently, Plaintiff is not entitled to injunctive

  relief.

            B.    Irreparable Harm

            “At a minimum, a plaintiff seeking preliminary injunctive relief must

  demonstrate that it will be exposed to irreparable harm.” Caribbean Marine Servs.

  Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988) (citation omitted). As a

  prerequisite to injunctive relief, “a plaintiff must demonstrate immediate

  threatened injury”; a speculative injury is not irreparable. Id. (citations omitted).

  “Irreparable harm is . . . harm for which there is no adequate legal remedy, such as


                                              20
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 21 of 25            PageID #: 174




  an award of damages.” Ariz. Dream Act Coal. v. Brewer, 757 F.3d 1053, 1068

  (9th Cir. 2014) (citation omitted). “[A]n alleged constitutional infringement will

  often alone constitute irreparable harm,” Monterey Mech. Co. v. Wilson, 125 F.3d

  702, 715 (9th Cir. 1997) (citation omitted), but not if “the constitutional claim is

  too tenuous.” Goldie’s Bookstore, Inc. v. Superior Court, 739 F.2d 466, 472 (9th

  Cir. 1984).

          Plaintiff argues only that he and his family suffer irreparable harm every

  moment they remain quarantined. ECF No. 6 at 1. He urges:

                 No amount of money can adequately compensate us for the loss
                 of time, enjoyment, and liberty we have lost; not to mention the
                 emotional distress we have experienced being treated like
                 prisoners[13] in our own country without any proof that we
                 violated any law or were, under the circumstances, infected with
                 COVID-19 or other communicable disease.

  Id. at 1–2. These conclusory and unsubstantiated allegations fail to establish

  irreparable harm. Plaintiff knew full well that Hawai‘i has a mandatory 14-day

  quarantine before he traveled here. Yet he voluntarily decided to proceed with his

  vacation.

          C.     Balance of Equities/Public Interest

          Plaintiff contends that the imposition of the requested injunction would

  cause little personal hardship to Defendant Ige and that he has had more than



  13
       The Court observes that prisoners are not typically confined in vacation rentals.
                                             21
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 22 of 25                 PageID #: 175




  sufficient time to develop and execute a plan to reopen the State to visitors. ECF

  No. 6 at 3. In assessing whether Plaintiff establishes that the balance of equities tip

  in his favor, “the district court has a ‘duty . . . . to balance the interests of all parties

  and weigh the damage to each.’” Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138

  (9th Cir. 2009) (citation omitted). When an injunction’s impact “reaches beyond

  the parties, carrying with it a potential for public consequences, the public interest

  will be relevant to whether the district court grants the preliminary injunction.” Id.

  at 1139 (citations omitted). “The public interest inquiry primarily addresses

  impact on non-parties rather than parties.” League of Wilderness Defs./Blue

  Mountains Biodiversity Project v. Connaughton, 752 F.3d 755, 766 (9th Cir. 2014)

  (citation omitted). It also requires the Court to “consider whether there exists some

  critical public interest that would be injured by the grant of preliminary relief.”

  Cottrell, 632 F.3d at 1138 (citation omitted); Stormans, 586 F.3d at 1139

  (“[C]ourts . . . should pay particular regard for the public consequences in

  employing the extraordinary remedy of injunction.” (citation omitted)).

         Here, the equities weigh heavily against Plaintiff. Notwithstanding his

  efforts to paint a picture of undue suffering and hardship, Plaintiff’s primary

  grievance is that he cannot enjoy all 36 days of his Hawai‘i vacation without




                                               22
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 23 of 25             PageID #: 176




  restrictions.14 Again, Plaintiff knew about the mandatory quarantine but decided to

  travel here anyway and now asks to be exempted from a requirement imposed on

  all incoming travelers, including residents, merely because he purportedly has no

  symptoms of COVID-19,15 is not aware16 of being exposed to anyone with

  COVID-19, and believes he is not a danger to public health in Hawai‘i. ECF No. 6

  at 1.

          Plaintiff’s desire to obtain preferential treatment for himself and his family

  cannot override the community’s interest in preserving its health and well-being.

  Plaintiff’s assertion that the requested injunction would not cause hardship to

  Defendant Ige is not well taken. The quarantine is meant to protect Hawai‘i and

  Plaintiff’s premature release from quarantine could cause harm to the community,

  as there is no assurance he is not infected with COVID-19.




  14
     Plaintiff also points to the $10,508.68 price tag for his vacation rental, but the
  Court is confused as to how Plaintiff’s decision to expend those funds furthers his
  argument.
  15
     One of the most concerning aspects of COVID-19 is that asymptomatic
  individuals can transmit the disease. ECF No. 25-3 ¶ 12.
  16
     Unawareness is no consolation given South Carolina’s COVID-19 numbers,
  coupled with Plaintiff and his family’s possible exposure during their travel from
  South Carolina to Hawai‘i. See https://www.scdhec.gov/infectious-diseases/
  viruses/coronavirus-disease-2019-covid-19/sc-testing-data-projections-covid-19
  (last visited July 22, 2020) (74,761 cases and 1,242 deaths).

                                             23
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 24 of 25          PageID #: 177




        Incredibly, Plaintiff contends that visitors are “better experienced in how to

  avoid getting sick and transmitting COVID-19 to others (such as wearing masks

  and social distancing), as evidenced by the fact that they originate from areas

  harder hit than Hawai‘i and yet remain healthy.” ECF No. 6 at 3–4. But by

  “healthy,” he really means “without symptoms.” And, as stated, COVID-19’s

  pervasiveness is due in large part to asymptomatic spread. Plaintiff also posits that

  the quarantine does not serve the public interest because visitors annually

  outnumber residents 10.42 million to 1.42 million. Id. at 4. However, the ability

  for visitors to vacation without a quarantine does not outweigh residents’ rights to

  health and safety. This community, not visitors, would bear the public

  consequences of a COVID-19 outbreak, which would quickly overwhelm Hawaii’s

  healthcare system and resources, and Hawaii’s geographical isolation would

  further exacerbate the crisis. The quarantine has arguably allowed Hawaii’s

  COVID-19 numbers to remain among the lowest in the nation. See

  https://www.npr.org/sections/health-shots/2020/03/16/816707182/map-tracking-

  the-spread-of-the-coronavirus-in-the-u-s (last visited July 22, 2020).

        In these unprecedented times, it is not the Court’s role to second-guess the

  decisions of state officials who have the expertise to assess the COVID-19

  pandemic and institute appropriate measures to minimize its impact to this

  community. See Stormans, 586 F.3d at 1139 (“[When] an injunction is asked


                                           24
Case 1:20-cv-00305-JAO-RT Document 27 Filed 07/22/20 Page 25 of 25                    PageID #: 178




  which will adversely affect a public interest . . . the court may in the public interest

  withhold relief until a final determination of the rights of the parties, though the

  postponement may be burdensome to the plaintiff.” (alteration in original) (citation

  omitted)). Under these circumstances, an injunction granting Plaintiff an early

  release from quarantine would not be in the public’s interest.

                                         CONCLUSION

         For the reasons stated herein, the Court HEREBY DENIES Plaintiff’s

  Motion for Preliminary Injunction. ECF No. 6.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawai‘i, July 22, 2020.




  CIVIL NO. 20-00305 JAO-RT; Bannister v. Ige, et al.; ORDER DENYING PLAINTIFF’S MOTION FOR
  PRELIMINARY INJUNCTION


                                                25
